Citation Nr: 0109455	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-08 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1965 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1998.  A hearing was held in January 2001 in 
Montgomery, Alabama, before the undersigned, who was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000).  

The claim was developed for appellate consideration as 
whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for PTSD.  
However, the June 1998 decision was not yet final at the time 
the veteran submitted his notice of disagreement in November 
1998.  In this regard, the veteran filed a claim for PTSD in 
April 1998, which was denied by rating action dated in June 
1998.  In August 1998, the veteran asked that his claim for 
PTSD be "reconsidered."  In September 1998, the RO 
determined that no new and material evidence had been 
submitted, and denied the claim, on that basis.  The veteran 
appealed that decision, in November 1998.  However, it is 
clear that the benefit the veteran is seeking is service 
connection for PTSD.  Although, for the purposes of RO 
review, the June 1998 decision was final at the time of the 
September 1998 decision, for purposes of initiating appellate 
review, this decision was not final at that time or when he 
filed his notice of disagreement, in November 1998.  See 
38 C.F.R. § 3.104 (2000).  Accordingly, since the veteran 
cannot be required to submit new and material evidence in 
order to appeal a decision which has not become final, the 
issue is properly considered on the merits, without regard to 
finality.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

The veteran contends that he has PTSD due to Vietnam 
experiences.  However, additional evidence regarding both the 
existence of a stressor and a diagnosis of PTSD must be 
obtained.  See, e.g., Cohen v. Brown, 10 Vet.App. 128 (1997).  
The evidence required to determine the existence of a 
stressor is generally dependent upon whether the veteran 
"engaged in combat," in which case the provisions of 38 
U.S.C.A. § 1154(b) (West 1991) apply, or not, in which case, 
corroboration is required to establish the existence of a 
stressor.  Once the RO makes a determination regarding 
whether the veteran "engaged in combat," subsequent 
development is dependent upon this determination.  If it is 
determined that he did not "engage in combat," evidence in 
support of the stressor must be obtained.  Moreau v. Brown, 9 
Vet.App. 389, 396 (1996).  

According to service personnel records, the veteran was 
stationed in Vietnam from November 1967 to November 1968.  
However, no attempt has been made to document his stressors.  
He has recounted several stressors, in particular, in his 
substantive appeal dated in May 1999.  However, the case has 
not been sent to the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) for verification of stressors.  
Prior to such referral, however, the veteran must provide 
more specific information regarding the approximate dates of 
the claimed stressors.  

In addition, the veteran claims that he was treated at a 
military facility subsequent to service.  In May 1998, the 
records were requested from that facility; however, a 
response was received that they did not any records of 
treatment of the veteran, or indeed any record of the 
veteran.  However, there is no evidence that the veteran was 
ever informed of this lack of evidence, and in November 1998, 
he again submitted an authorization for the release of these 
records.  There is no indication that this was submitted to 
the identified facility, or that the veteran was informed of 
that omission.  Under the VCAA, for records under Federal 
control, "efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  The single effort in 
May 1998 does not meet this requirement, particularly in view 
of the absence of notification to the veteran, and the 
November 1998 authorization he submitted, with its very 
specific address.  

Further, the veteran has requested that VA records be 
obtained; they have not, although the veteran submitted 
treatment records at his hearing before the undersigned.  The 
records submitted at the hearing show that in June 2000, the 
veteran underwent psychological evaluation, including 
testing, which resulted in a diagnosis of PTSD.  His VA 
treatment records, including the test results, must be 
obtained, and he must be afforded a VA examination by a 
psychiatrist.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain all records of 
the veteran's VA psychiatric and mental 
health treatment, dated from 1984 to the 
present, to specifically include all 
records associated with the psychological 
evaluation in June 2000.   

2.  The RO should obtain all records of 
the veteran's treatment at the Noble Army 
Health Clinic, using the address on the 
authorization dated in November 1998.  
Efforts to obtain these records must 
continue until they are obtained, unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The results of the requests, 
whether successful or unsuccessful, must 
be documented in the claims file.  In 
addition, the veteran must be informed of 
any negative results, and informed that 
he may submit any records himself 
directly to the RO.  

3.  The veteran should be contacted and 
asked to provide additional information 
regarding his claimed stressors.  
Specifically, he should be provided with a 
copy of a statement in support of claim 
dated in May 1998, and asked to provide 
information concerning the approximate 
dates and locations of each of the claimed 
incidents, to the best of his 
recollection, as well as any stressors 
described in his hearing held in January 
2001.  In addition, he should provide a 
description, and the dates and locations, 
of any other stressors not noted in these 
reports.  

4.  After affording the veteran a 
reasonable period of time to respond, the 
RO should send copies of all of the 
veteran's service personnel records with 
his unit designation while in Vietnam 
highlighted, his DD 214 and copies of the 
veteran's statements regarding his 
stressors to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197.  The RO 
should request that the USASCRUR make an 
effort to corroborate the veteran's 
stressors to the best of its ability.  To 
the extent possible, any information 
provided by the veteran in response to the 
RO's request for additional specificity 
should be incorporated into the request 
for verification from the USASCRUR.  If 
USASCRUR is unable to provide any 
information based on the evidence 
provided, the veteran must be notified of 
this fact, and provided an opportunity to 
respond.

5.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should accord 
the veteran a VA psychiatric examination 
to determine (1) his correct current 
psychiatric diagnosis(es), and (2) whether 
any current psychiatric disability was of 
service onset, or due to service.  The 
claims file with the newly obtained 
evidence, must be forwarded to the board 
and reviewed in conjunction with the 
examination.  All indicated tests should 
be completed, and the results available 
for review by the examiner prior to the 
completion of the report.  If the veteran 
is diagnosed with PTSD, the examiner 
should be requested to explain the 
sufficiency of each specific stressor 
relied upon for the diagnosis.  If the 
diagnosis is a psychiatric disorder other 
than PTSD, the examiners should express an 
opinion as to whether any such disorder 
was of service onset, with attention to 
the evidence in the claims file, in 
particular, service department records.  
All findings and conclusions must be 
reported in detail, with reference to the 
evidence relied upon, and without resort 
to speculation.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development  procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Thereafter, the RO 
should readjudicate the claim, on the 
merits, without regard to finality.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



